Citation Nr: 1431566	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-44 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 10, 2014, the Board issued a decision which denied service connection for a low back disorder. 

2.  The Veteran, through his attorney, submitted additional medical and lay evidence to the RO and the Board in November 2013 and February 2014, respectively. 

3.  The RO did not issue a Supplemental Statement of the Case in response to the newly submitted evidence.

4.  The Veteran's newly submitted evidence was not associated with the Veteran's claim file at the time of the Board's February 2014 decision.  


CONCLUSION OF LAW

The February 10, 2014 Board decision denying service connection for a low back disorder is vacated.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  An example of a circumstance in which denial of due process of law will be conceded is when a Statement of the Case or required Supplemental Statement of the Case was not provided.  See 38 C.F.R. § 20.904 (a)(2) (2013).  

In a February 2014 Motion to Vacate, the Veteran's attorney stated that he submitted additional medical and lay evidence, via certified mail, to the RO in November 2013 and the RO did not issue a Supplemental Statement of the Case nor did it forward the additional documents to the Board for review.  He included a certified mail receipt which shows delivery confirmation on November 22, 2013.  He further stated that he submitted the additional evidence and a supporting brief directly to the Board, via facsimile, on February 7, 2014.  The supporting brief stated that the Veteran did not waive initial consideration of the newly submitted evidence.  He included a confirmation page which shows that the facsimile was transmitted on February 7, 2014 at 4:00 p.m. 

In view of the foregoing, the Board finds that there was evidence that materially and substantially affected the disposition of the claim in the actual and constructive possession of VA, but which was not considered in the Board's February 10, 2014 decision.  Moreover, the Veteran was not afforded a Supplemental Statement of the Case in response to the newly submitted evidence.  As such, the Board finds that the February 10, 2014 decision which denied service connection for a low back disorder essentially denied the appellant due process of law and must be vacated.  


ORDER TO VACATE

The motion requesting vacatur of the Board's February 10, 2014 decision is granted.  

REMAND

As mentioned above, the Veteran indicated that he did not waive RO consideration of the newly submitted evidence and requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  Thus, the Veteran's claim must be remanded for RO review of the new evidence.  See 38 C.F.R § 19.31 (b)(1) (2013).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's service connection claim on appeal in light of additional evidence added to the record since this case was last before the RO.  If the claim remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case.  After they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


